Citation Nr: 0010413
Decision Date: 04/19/00	Archive Date: 09/08/00

DOCKET NO. 93-15 902               DATE APR 19, 2000

On appeal from the Department,of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence has been submitted or secured to
reopen a claim of entitlement to service connection for lumbar
sprain.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to June 1945.
The report of separation shows that he participated in the Ardennes
and Rhineland campaigns and was awarded the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals (Board)
on appeal from a January 1993 rating decision by the Department of
Veterans Affairs (VA) Regional Office in Winston-Salem, North
Carolina, which determined that new and material evidence had not
been submitted to reopen a claim for service connection for
arthritis and lumbar sprain/residuals of rib injuries claimed as
woundings, and continued a previously assigned zero percent rating
for malaria. The veteran appealed.

When the case was before the Board in May 1994, it was remanded for
further development. In an August 1995 rating decision, the RO
granted service connection for residuals of rib injuries and
assigned a zero percent rating effective August 12, 1992. In
September 1995, the veteran withdrew his appeal for a compensable
rating for malaria and appealed the zero percent rating for
residuals of rib injuries.

In an April 1997 decision, the Board, in part, noted that the
veteran had initiated an appeal as to the issue of whether new and
material evidence had been submitted to reopen a claim of service
connection for lumbar sprain and that the issue must be more
specifically addressed in a supplemental statement of the case.

In a March 1999 decision, the Board found that no new and material
evidence had been submitted to reopen a claim of service connection
for rheumatoid arthritis and denied an earlier effective date for
a grant of service connection for residuals of a rib injury. The
Board again remanded the matter of whether new and material
evidence had been submitted to reopen a claim of service connection
for lumbar sprain. While the case was at the RO, a November 1999
rating decision denied service connection -for degenerative disc
disease and degenerative arthritis

2 -

(degenerative joint disease) of the lumbar sine. The veteran was
notified but has not appealed

FINDINGS OF FACT

1. A rating decision in July 1988 denied service connection for
lumbar sprain (claimed as shrapnel wounding). The veteran was
notified by letter in July 1988 and did not initiate a timely
appeal. The decision became final.

2. Evidence added to the record since the July 1988 rating decision
does not tend to show that the veteran currently has lumbar sprain
or that any current lumbar sprain, if present, is related to the
in-service back injury or is otherwise related to service.

CONCLUSIONS OF LAW

1. The unappealed July 1988 rating decision denying service
connection for lumbar sprain (claimed as shrapnel wounding) is
final. 38 U.S.C.A. 7105 (West 1991) (formerly 38 U.S.C. 4005
(1984)); 38 C.F.R. 20.302 (1999).

2. Evidence received since that rating decision is not new and
material to the claim of service connection for lumbar sprain. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence on file at the time of the July 1998 rating decision
included the following:

3 -

Service medical records show that on or about February 25, 1945,
the veteran received a sprain of the lumbar spine and injury to
some ribs, when the building in which he was located was struck by
an enemy aerial bomb and collapsed, partially burying him. The
veteran was discharged to duty on March 7, 1945. A June 1945
separation examination revealed a lower right quadrant abdominal
scar and found that there were no musculoskeletal defects.

In his initial claim for VA disability benefits filed in July 1945,
the veteran did not mention a back injury.

During a September 1945 VA examination, the veteran reported that
he had been injured by shrapnel in Germany in 1945. He complained
that his back ached and hurt in the morning when he did any work,
and reported that his back had been injured in service. Examination
of the spine revealed no abnormal curvatures, and no limitation of
motion, tender points or muscle spasm of the back. The examiner
reported that the veteran's spine performed perfectly to all normal
limits without complaint or apparent effort. The examiner noted
that arthritis of the spine was not found.

In a July 1948 statement, I. H. Rapp, M.D., reported that he had
seen the veteran in January 1948 for complaints of intermittent
back pain. The veteran had reported that, since being involved in
a bombing accident in February 1945, he had been suffering with
back discomfort, primarily in the mid dorsal area, which was
aggravated by damp weather. He also reported having been
hospitalized during service for 30 days for his back injury.
Following physical examination and X-rays of the back, a diagnosis
of Marie-Strumpell arthritis was made. The veteran was subsequently
hospitalized in February 1948 and received a course of deep X-ray
therapy and other treatment. Dr. Rapp referred to a May 1, 1948
note on the veteran, stating that the note revealed the veteran was
still having residual back discomfort although he had improved.

In January 1979, the veteran submitted a copy of a medial record
showing that he was seen by Dr. Rapp in January 1948 and that the
history of his in-service back injury was noted. He currently
complained of back discomfort in the mid-dorsal

4 -

region. The impression was that he had Marie-Strumpell arthritis.
X-rays revealed, in part, considerable congenital anomalies at the
lumbosacral articulation consisting of asymmetrical facets and
transitional vertebrae. In February 1948, Dr. Rapp noted that the
veteran had been admitted to a private hospital for deep X-ray
therapy, which was completed by early March 1948. On May 1, 1948,
it was noted that the veteran had diffuse low back complaints.

In June 1988, the veteran submitted a duplicate of Dr. Rapp's
initial report and a June 1988 statement by P. Box, M.D., showing
diagnoses of rheumatoid arthritis and osteoarthritis of the
cervical spine. Dr. Box noted that a 1978 lumbosacral spine film
had shown moderate degenerative spondylosis.

By a July 1988 rating decision service connection was denied, in
part, for lumbar sprain (claimed as shrapnel wounding). The veteran
was notified later that month and did not file a notice of
disagreement.

Evidence received since the July 1988 rating decision includes
Mecklenburg Orthopedic Associates records covering the period from
April 1989 to January 1992. The veteran had initially been seen by
W. R. Griffin, M.D., associated with the Mecklenburg Clinic, in
April 1989 in regard to rheumatoid arthritis. The records do not
mention the veteran's back until February 199 1, when it was noted
that his back had been bothering him for a few weeks. X-rays of the
lumbar spine were noted to show changes consistent with rheumatoid
arthritis.

Also received in August 1992 were copies of medical records and
correspondence from Patrick Box, M.D., dated from 1978 to 1992.
Several letters to other physicians, dated from 1978 to 1991, refer
to osteoarthritis and rheumatoid arthritis, with no mention of the
lumbosacral spine. Treatment records dated in the 1990s show
multiple joint complaints, with diagnoses of rheumatoid arthritis.
The lumbosacral spine was not mentioned.

At a July 1993 Board hearing, the veteran testified regarding the
circumstances of his injuries when the building was hit by a bomb.
July 1993 transcript at 6.

5 -

In May 1994 the veteran submitted copies of various documents,
including medical evidence showing treatment in the early 1990s for
rheumatoid arthritis, without reference to the lumbosacral spine,
and a report from the Office of the Surgeon General, Department of
the Army, indicating that the veteran had been treated in February
1945, that he was a battle casualty, and that the diagnosis was
sprain, lumbar vertebrae.

In June 1995, the veteran was advised that a request for additional
records from Dr. Rapp had been returned by the Post Office and he
was requested to furnish any additional records from Dr. Rapp. In
response, the veteran reported in July 1995 that Dr. Rapp had
retired from practice and died.

In May 1995 the RO received the report of an October 1978 X-ray
study of the lumbosacral spine which showed moderate degenerative
spondylosis and lumbarization of S1. Copies of office records date
from the late 1970s until the mid 1990s and show rheumatoid
arthritis, without notion of low back complaints or lumbosacral
spine involvement.

During a July 1995 VA orthopedic examination, it was recorded that
the veteran had "a long-standing history" of progressive low back
and cervical neck pain and a 20 year history of rheumatoid
arthritis. The veteran reported the injury in 1945 and said that
since that time he had had progressive, low back pain. On
examination the veteran was noted to have straightening of the
lumbar spine and slight dextroscoliosis. X-rays showed evidence of
degenerative changes. The pertinent diagnosis was degenerative
joint disease and rheumatoid changes in the lumbar spine. X-rays of
the lumbar spine were interpreted by the radiologist to show
evidence of hypertrophic arthritic spur formation with bony
bridging involving the bodies of the lumbar vertebrae, with
narrowing of the L3-4, L5 - S1 intervertebral disc spaces.

In October 1995, Dr. Box reported that the veteran had been a
patient of his for a number of years and had been treated for
rheumatoid arthritis among other medical problems. Dr. Box wrote
that he had reviewed with the veteran the history of his injuries
in service when a building collapsed during combat and he was
hospitalized

6 - 

for about a month with injuries to the ribs and back. It was
reported that the veteran had back pain at that time and that,
during his subsequent history, he had developed rheumatoid
arthritis and had had persistent back pain. Dr. Box stated that,
from the veteran's history, he felt that the back pain had been a
recurrent problem since the time of the injury in service. Dr. Box
said that current X-rays showed degenerative changes of the type
that would be compatible with an old injury and that, given the
veteran's history, the changes were most compatible with the injury
in service. Dr. Box further stated that [a]ll of this occurs in
conjunction with rheumatoid arthritis.

At a Board hearing in September 1996, the veteran testified that
Dr. Box had told him that he had rheumatoid arthritis from an old
injury, and he reported the circumstances of his injury in service.
September 1996 Transcript at 6. He said that after service he
started working for Railway Express and that when he started
lifting his back started hurting. Id. at 9.

In a May 1997 letter, Dr. Box said that the basis for his reference
to the veteran's current back pain was the history obtained from
the veteran both at his initial visit in 1978 and over the years.
Dr. Box noted that X-rays of the lumbar spine in 1978 showed
degenerative changes and that at the time of his initial visit the
veteran related a back injury in combat and that he had had
persistent intercurrent pain related to that. Dr. Box also said
that it was not uncommon for injuries of a remote nature to result
in development of degenerative arthritis and that the X-rays
performed in 1995 and in 1978 were both compatible with prior
injury, although, in the absence of fracture, there were no changes
or absolutely diagnostic of post- traumatic change. He said that he
could not really comment on whether the changes seen in 1995 and
the changes seen in 1978 were the same because the 1978 notes were
no longer available. Dr. Box said the radiographic abnormalities in
the case of post-traumatic degenerative changes varied considerably
but on the average he would expect it to be manifested between 10
and 20 years after the original injury.

Medical records pertaining to the veteran were received from the
Carolina Family Physicians in June 1997, some of which were already
on file. The records contain a notation of a June 1975 office visit
where the veteran was seen by "Dr. S." and was noted to have a
diagnosis of Marie-Strumpell's disease. In a September 1986 letter

7 -

to Dr. LeBlang, Dr. Box reported that the veteran radiographically
had osteoarthritis although he also had rheumatoid arthritis.
During a November 1986 examination by Dr. LeBlang, it was recorded
that the veteran had arthritis since he was a "youth" and had been
treated for arthritis by Dr. Box since about 1978.

As part of a January 1998 VA joints examination, the examiner
reviewed the veteran's entire C-file. The veteran reported the
injury in 1945 "when a beam fell on his back," and the examiner
said that the veteran had apparently recovered from that. The
veteran reported that, in 1948, he began to have trouble with his
shoulders, hands and knees and, at that time, was diagnosed as
having rheumatoid arthritis. He then started having low back pain
and was told he had degenerative disc disease and degenerative
joint disease of the lumbosacral spine. Following a physical
examination and X-ray studies, the clinical examiner noted that the
veteran had been diagnosed as having rheumatoid arthritis, mainly
involving the hands, shoulders and knees, and now had degenerative
joint disease and degenerative disc disease of the lumbosacral
spine. The examiner said that, after careful review of the service
records, it appeared that the veteran only had a lumbosacral strain
in 1945 and apparently did well until the rheumatoid arthritis
developed in 1948. The examiner said that the veteran's present
problem with his lumbosacral spine was of a degenerative nature and
that from a review of the records he could not connect the injury
in 1945 to the present degenerative back condition. The chief
medical officer concurred in that opinion.

Legal Criteria

Once there is a final rating decision, new and material evidence is
required to reopen the claim. 38 U.S.C.A. 5108. The Board must
perform a two-step analysis when an appellant seeks to reopen a
claim based on additional evidence. First, the Board must determine
whether the evidence is "new and material." Second, if the Board
determines that the claimant has produced new and material
evidence, the claim is reopened and the Board must evaluate the
merits of the veteran's claim in light of all of the evidence, both
old and new. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

8 -

In Elkins v. West, 12 Vet. App..209 (1999), the United States Court
of Appeals for Veterans Claims (formerly the United States Court of
Veterans Appeals prior to March 1, 1999) (Court) set out a three
step process to reopen a previously denied claim. First, a
determination must be made whether new and material evidence has
been presented under 38 C.F.R. 3.156(a); second, if new and
material evidence has been presented, immediately upon reopening,
a determination must be made whether, based upon all the evidence
and presuming its credibility, the claim as reopened is well
grounded pursuant to 38 U.S.C.A. 5107(a); and third, if the claim
is well grounded, an evaluation of the merits may be made after
ensuring the duty to assist under 38 U.S.C.A. 5107(b) has been
fulfilled.

38 C.F.R. 3.156 defines new and material evidence as:

evidence not previously submitted to agency decisionmakers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim.

38 C.F.R. 3.156(a) (1999).

The Court has determined that "in order to warrant reopening a
previously and finally disallowed claim, the newly presented or
secured evidence must be not cumulative of evidence of record at
the time of the last prior final disallowance and must tend to
prove the merits of the claim as to each essential element that was
a specified basis for that last final disallowance of the claim."
Evans v. Brown, 9 Vet. App. 273, 284 (1996). The evidence must be
probative of each issue which was a specified basis for the last
final disallowance. See Struck v. Brown, 9 Vet. App. 145, 151.

The term "service connection" connotes many factors but basically
it means that a disease or injury, resulting in disability, was
incurred coincident with service in the

9 - 

Armed Forces or if preexisting such service, was aggravated
therein. 38 C.F.R. 3.303(a) (1999).

Satisfactory lay or other evidence that an injury or disease was
incurred or aggravated in combat will be accepted as sufficient
proof of service connection if the evidence is consistent with the
circumstances, conditions or hardships of such service even though
there is no official record of such incurrence or aggravation. 38
U.S.C.A. 1154 (West 1991); 38 C.F.R. 3.304(d) (1999).

Where a veteran engaged in combat, satisfactory lay evidence that
an injury or disease was incurred in service will be accepted as
sufficient proof of service connection where such evidence is
consistent with the circumstances, conditions, or hardships, of
service. 38 U.S.C.A. 1154; Collette v. Brown, 82 F.3d 389 (Fed.
Cir. 1996); 38 C.F.R. 3.304 (1999). However, competent evidence of
a nexus between a current disability and service is still required.
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9
Vet. App. 521 (1996).

Analysis

At the outset, it must be noted that the only issue currently
before the Board is whether there is new and material evidence to
reopen the veteran's claim of service connection for lumbar sprain.
The evidence of record at the time of the July 1988 rating decision
included the service medical records, the report of the September
1945 VA examination, Dr. Rapp's January 1948 examination report and
his July 1948 letter, and Dr. Box's June 1988 and April 1999
statements. The competent evidence submitted since that decision
includes extensive private medical records, the veteran's hearing
testimony, statements from Dr. Box, and the reports of VA
examinations in July 1995 and January 1998.

Copies of documents previously of record at the time of the July
1988 rating decision are not new evidence. Much of the additional
evidence that was not previously of record does not mention any
lumbar spine disability so it clearly is not relevant to the
pending claim. Any evidence showing rheumatoid arthritis is not

10-  

relevant since the Board already considered the claim regarding
that disability in its May 1999 decision. Additionally, any
evidence pertaining to degenerative joint disease (degenerative
arthritis) of the lumbar spine or degenerative disc disease is not
relevant to the claim of service connection for lumbar sprain and
those other disabilities have been the subject of separate
adjudication by the RO.

In his May 1997 letter, Dr. Box explained that his reference to the
veteran's current "back pain" was the history given by the veteran
initially and over the years. As related by Dr. Box in an October
1995 statement, the history given to him by the veteran included a
month of hospitalization for the in-service injuries to the ribs
and back. While the credibility of evidence must generally be
assumed in determining whether there is new and material evidence
to reopen a claim, the presumption of credibility does not apply to
inherently incredible evidence. The history of a month's
hospitalization is deemed inherently incredible in light of the
actual service medical records that show the veteran was
hospitalized from about February 25, 1945, the date of the injury,
to no later than March 7, 1945, when he was discharged to duty. In
fact, it appears from the service medical records that the veteran
was not actually hospitalized for more than three or four days at
the most. Dr. Box went on to mention that remote injuries could
result in degenerative arthritis and that X-rays in 1978 and 1995
were compatible with prior injury. The issue here, however, is not
service connection for arthritis; it is service connection for
lumbar sprain. Dr. Box neither diagnosed lumbar sprain nor did he
provide a basis for concluding that the veteran currently has
lumbar sprain and that it is linked to the injury in service. Thus,
Dr. Box's statement in not new and material evidence pertaining to
the issue of service connection for lumbar sprain.

Following the January 1998 VA examination, the examiner did not
diagnose current lumbar sprain and concluded that he could not
relate the veteran's current back disorder to the injury in
service. Since this is unfavorable evidence, it does not serve to
reopen the claim. Villalobos v. Principi, 3 Vet. App. 450 (1992).

Because the additional medical evidence does not tend to show the
veteran has lumbar sprain and that it is related to the in-service
injury or is otherwise service

related, it does not bear directly and substantially upon the
specific matter under consideration and is not sufficient to reopen
the claim.

To the extent that the veteran may have engaged in combat, the
Board has considered 38 U.S.C.A. 1154(b) and whether the veteran's
testimony would qualify as new and material evidence. The Board
accepts that his back was injured in service and such is shown in
the service medical records. However, because the determinative
issue is one of medical diagnosis and etiology, the veteran's
opinion that he has lumbar sprain due to in-service trauma is not
competent evidence of a current diagnosis or a nexus between a
current disability and service. Rather, medical evidence or opinion
is required. See Espiritu v. Derwinski, 2 Vet.App. 492, (1992);
Grottveit v. Derwinski, 5 Vet.App. 91.

For the reasons stated, the veteran has not submitted new and
material evidence to reopen his claim of service connection for
lumbar sprain.

ORDER

New and material evidence not having been presented or secured, the
veteran's application to reopen his claim of entitlement to service
connection for lumbar sprain is denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals

12 -



